Citation Nr: 0719011	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of right hernia repair.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for meralgia paresthetica, right thigh, associated 
with residuals of right hernia repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to May 
1967, and from May 1968 to October 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The Board denied the increased initial evaluation claims on 
appeal by an August 2005 decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on an April 2007 Joint Motion for 
Court Remand (Joint Motion), the Court remanded this appeal 
in compliance with the Joint Motion.

A letter was sent to the veteran and his representative on 
May 3, 2007, in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
letter was received from the veteran's representative in June 
2007 enclosing VA treatment records from April 2007 and May 
2007, along with a waiver of RO consideration of this 
evidence, and the 90 day letter response form, indicating the 
veteran's desire for the appeal to be readjudicated prior to 
the expiration of the remainder of the 90 day period.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the April 2007 Joint Motion, the Court found that VA had 
not satisfied its duty to assist.  Specifically, it was noted 
that in a February 2003 letter, the veteran requested that 
"the evidence of a recent examination by a VAMC Indianapolis 
doctor [be] included in the decision review process."  He 
further wrote that "[t]his examination took place on January 
9th 2003 and I was prescribed 800mg ibuprofen twice daily for 
my legs."  To that end, review of the claims file reveals 
that although VA outpatient treatment records for the end of 
January 2003 were obtained and associated with the claims 
file, and it is unclear whether the veteran's interaction 
with the Indianapolis VAMC physician was for a formal VA 
examination or for an outpatient visit, no attempt appears to 
have been made to procure the January 9, 2003, record noted 
in the veteran's letter.

Because the January 9, 2003, VA record was never associated 
with the veteran's claims file, it does not appear that it 
was ever considered by the RO or by the Board during the 
adjudication of the veteran's claim.  Inasmuch as the VA is 
on notice of the existence of additional VA records, these 
records must be obtained prior to any further appellate 
review.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  

Accordingly, as ordered by the Court, this case is remanded 
for the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  The RO must 
also obtain the written report from the 
veteran's January 2003 VA examination or 
VA outpatient treatment record.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain these records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


